Citation Nr: 1142535	
Decision Date: 11/17/11    Archive Date: 11/30/11

DOCKET NO.  07-34 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected post traumatic stress disorder (PTSD) with recurrent major depressive disorder from May 24, 2005, to June 29, 2008.

2.  Entitlement to an increased disability rating in excess of 50 percent for service-connected PTSD with recurrent major depressive disorder from June 30, 2008.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, granted service connection for PTSD, and assigned a 30 percent disability evaluation.  In a July 2008 rating decision a 50 percent rating was assigned the Veteran's PTSD, effective from June 30, 2008.  However, a grant of less than the maximum available rating does not terminate the appeal, unless the veteran expressly states he is satisfied with the assigned rating.  See AB v. Brown, 6 Vet.App. 35, 38 (1993).   

In August 2009, the Veteran appeared at a hearing held at the Denver RO before the undersigned (i.e., Travel Board hearing).  In February 2010, the Board denied the issue of entitlement to a rating in excess of 30 percent prior to June 30, 2008, and remanded the issue of entitlement to a rating in excess of 50 percent, effective June 30, 2008.  The Veteran appealed the denial of a rating in excess of 30 percent to the U.S. Court of Appeals for Veterans Claims (Court).  In a September 2010 joint motion for remand (JMR) to the Court, the parties (the veteran and the VA Secretary) requested that the Board decision be vacated and remanded; a subsequent Court order granted the joint motion.  Both issues are now before the Board.  

In March 2011, the Veteran's attorney submitted a report by a private clinical neuropsychologist dated in January 2011.  This evidence was accompanied by a statement from the attorney that the Veteran waived RO consideration of this evidence and also that he did not want a hearing.  In accordance with a request from the attorney's office, in April 2011, the Board provided a copy of the Veteran's August 2010 VA examination to the attorney, and then provided the attorney a period of 60 days to respond with argument or additional evidence.  The June 2011 deadline has long since passed, with no additional communication received from the attorney. 

The issue of a TDIU is raised by the evidence of record in the January 2011 neuropsychiatric evaluation report, which finds that the Veteran is unemployable due to PTSD.  This is sufficient to raise an informal claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In certain circumstances, a claim for TDIU can be inferred as part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This case differs, however, because a formal claim for TDIU was considered and denied by the RO during the pendency of the claim for an increase now on appeal to the Board.  TDIU was denied in July 2008, and the Veteran did not disagree with that determination.  Nothing in Rice suggests that the finality of that decision can be overcome by subsequent allegations that the Veteran is entitled to a total rating (that is - by a subsequent informal TDIU claim).  Therefore, in the circumstances of this case, the Board declines to apply Rice and take jurisdiction over a TDIU claim.  Instead, it is referred to the RO for initial consideration.  


FINDINGS OF FACT

1.  Throughout the appeal period, PTSD was manifested by symptoms resulting in no more than occupational and social impairment with reduced reliability and productivity.  

2.  The schedular criteria are adequate.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent for PTSD for the period from May 27, through June 29, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for an evaluation in excess of 50 percent for PTSD are not met at any time during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In a letter dated in June 2005, prior to the adjudication of the claim, the RO advised the claimant of the information necessary to substantiate the claims for service connection, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). In correspondence dated in March 2007, he was provided with information regarding ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Subsequent to this notification letter, his claim was readjudicated in an April 2008 statement of the case, thus curing the timing defect of this part of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

This is an initial rating issue; in such cases, the Federal Circuit Court has held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 Vet. App. 419 (2006).  Nevertheless, in a letter dated in June 2008, the Veteran was informed of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., treatment records, or statements of personal observations from other individuals.  He was informed that a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  This notice was in accordance with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); other notice requirements mandated by that decision were found to be beyond the scope of notice required by the VCAA in a Federal Circuit Court decision which vacated that decision.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Specifically, the Federal Circuit Court held that that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life."  

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  All identified VA records have been obtained.  The RO found that the Veteran did not have any records with Social Security Administration (SSA), and the Veteran has not claimed the existence of any SSA records.  VA examinations were provided in November 2005, June 2008, and August 2010, and were based on relevant history and records review, and described the disability in sufficient detail for the Board to make an informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As will be discussed below, the Board finds that the evidence does not show that there has been a material change in the service-connected disorder since the last evaluations.  38 C.F.R. § 3.327(a).  The Veteran testified at a Travel Board hearing in August 2009.  The Veteran waived initial RO consideration of evidence received at the Board in March 2011.

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Rating for PTSD

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  

Psychiatric disabilities are evaluated under a general rating formula for mental disorders.  38 C.F.R. § 4.130.  According to the general rating formula, a mental condition which has been formally diagnosed, but is without symptoms severe enough either to interfere with occupational and social functioning or to require continuous medication is evaluated noncompensably disabling.  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or with symptoms controlled by continuous medication, warrants a 10 percent rating.  38 C.F.R. § 4.130, Code 9411.

A mental disorder is rated 30 percent when it results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.  

A rating of 50 percent is assigned when it results in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A rating of 70 percent is warranted when it results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Also of relevance in evaluating psychiatric disabilities is the Global Assessment of Functioning (GAF) scale, which reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 31-40 contemplates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed individual avoids friends, neglects family, and is unable to work; a child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).

Nevertheless, an examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  Rather, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board may favor the opinion of one competent medical expert over that of another, if an adequate statement of reasons or bases is furnished.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Because the medical evidence contains significant discrepancies, it will be summarized in some detail.  

The file contains VA treatment records dated from 2003 to 2010.  A January 2005 VA medication management record includes a Global Assessment of Functioning (GAF) score of 55.  A May 2005 VA mental health individual psychotherapy note shows that the Veteran reported having some memory-related concerns.  He denied suicidal or homicidal thoughts.  He did report having nightmares.  He said he was divorced and did not relate well with his oldest child.  He was in a lawn care business for himself.  He reported anger control issues, stating that when he was working in the auto business, he almost got into two fights.  A GAF score of 58 was provided.  Review of a June 2005 VA mental health intake and assessment report shows that the Veteran was seen for complaints of nightmares and increased anger.  He gave a history of losing many buddies in Vietnam.  PTSD was diagnosed.  A GAF score of 50 was provided.  A July 2005 VA medication review note includes a GAF score of 45.

Review of the report of a VA mental disorders examination conducted in November 2005 shows that the Veteran was being seen for his initial PTSD evaluation.  His claims file was reviewed by the examiner.  The Veteran indicated that he lived alone, since his divorce about six years earlier.  The Veteran reportedly had his own lawn care business, which was seasonal in nature; he added that he found temporary work during the winter.  The Veteran reported being lonely while at home, spending many hours of the day in bookstores.  He added that he watched television mostly when he was home.  The Veteran reported attending church once a week, though it was hard to do following his divorce.  He could not name any close friends.  

The Veteran described his current symptoms to include trouble sleeping for many years, nightmares, and daily thoughts of Vietnam experiences.  He was not sure if he suffered from panic attacks.  He reported increased problems with his temper.  He also reported having flashbacks to Vietnam if provoked by certain external stimuli.  While the Veteran reported that he was depressed, and that he lacked any close relationships since his divorce, he also informed the examiner that he regularly saw three of his four daughters.  He added that he had suicidal thoughts, but no plans to act upon them.

Mental status examination revealed the Veteran to be casually dressed, and oriented in all spheres.  His mood was depressed.  His affect was overlying buoyant defensive humor.  His short term memory was intact.  Concentration was good, though he did have anxiety with performing number-oriented tasks.  His thought processes were generally goal directed.  He had some loosening of associations.  He denied hallucinations.

The examiner noted that the Veteran had chronic symptoms of PTSD which were severe in nature.  Symptoms of major depressive disorder were also reported to be present.  The examiner noted that the Veteran was employable from a psychiatric standpoint, but would only perform well in settings where he worked with no supervision and limited public contact.  The diagnoses included PTSD, chronic and severe, and major depressive disorder, recurrent, secondary to the PTSD.  On Axis IV (psychosocial and environmental problems), it was noted that his stressors were chronic and severe and consisted primarily of coping with the symptoms of his Axis I disorders, along with social isolation and separation from his family.  A GAF score of 50 was supplied.

A January 2006 physical therapy note reported that the Veteran had a lawn service business from spring to fall, and did other odd jobs in the winter.  A July 2006 VA mental health treatment plan reported that the Veteran was neither suicidal nor homicidal.  PTSD and depression were diagnosed, and a GAF score of 45 was provided.  A September 2006 VA mental health treatment plan included a GAF score of 50.  A December 2006 VA mental health medication management note shows that the Veteran was doing fairly well as long as he continued to take his medications.  He had good eye contact, denied suicidal/homicidal ideation, and was noted to be employed.  His affect was appropriate.

An April 2007 VA mental health note shows that the Veteran indicated that he owned his own lawn business, though he claimed it was not particularly successful.  He was divorced, and had a good relationship with his four daughters.  He said he was depressed and thought about suicide all the time, but never had a plan or intent.  At the end of the session, he denied being suicidal or homicidal.  A December 2007 VA primary care note shows that the Veteran complained of increased nightmares and flashbacks since his involvement (not specified) in a recent church shooting.  In April 2008, he said he felt like he was having more problems with irritability and forgetfulness.  He had had some financial problems with plowing snow due to the low snowfall.  The GAF was 55.  

On a VA examination in June 2008, the Veteran stated that he received a GED in the military, and that in high school he did not graduate due to decreased academic performance and focus.  He said he started his own lawn service in the 1970's in California, which was very successful through the 1980's.  In the 1990's downturn in economy, he moved to Colorado Springs in 1994; since then, he had had increasing difficulty with anxiety and depression.  He reported a bankruptcy in the mid-1990s soon after moving to Colorado.  He heard tanks and helicopters in Colorado, which led to intrusive memories and anxiety and depression.  He said he had also been treated for difficulties with focus and concentration.  He said medications helped with sleep and nightmares and some of his suicidal thinking, but had other side effects.  He reported forgetfulness, which caused him difficulty on his job because he would forget to mow certain parts of lawns, and lock himself out of his car and apartment frequently.  He said he was consumed with thoughts about Vietnam.  He reported frequent road rage, including physical altercations.  He said he had difficulty sleeping.  He did not like being around crowds, and reported flashbacks about combat experiences 3 to 4 times per week.  He reported general irritability, and that he felt numb and detached, hopeless, depressed, and unappreciated.  He had ongoing marital tensions despite being divorced.  He reported intermittent suicidal thinking although he denied any active plans or history of attempts.  He denied active homicidal ideation, overt psychotic symptoms, inappropriate behavior, panic attacks, or obsessive compulsive symptoms.  

He was currently employed in his own lawn service business, approximately 30 hours per week; this was seasonal, and in the winter he took part-time jobs, but was not able to sustain his work activity during the winter because it was hard to take orders from other people, so he was fired or quit.  He reported that recently he had some difficulties being forgetful on the job and also had some interpersonal tensions.  He said that recently he forgot to do some mowing for a townhome where he had been employed and was fired from this job in June 2008.  

He denied any problems with domestic violence throughout his life.  Currently, he lived in his own duplex, got up at 7 am., worked from 8 am to 6-8 pm, and went to sleep at 11 pm.  He did not visit other people, and was not involved in any activities other than going to church on Sunday.  He saw several of his daughters on a regular basis.  On mental status examination, he was slightly irritable especially at the beginning, but relaxed over the course of the evaluation. He appeared subdued.  His speech was articulate; thought processes were logical and goal-oriented.  Motor functioning was grossly intact.  Testing revealed minor deficits of attention, focus, working and short-term memory, with all other parameters grossly intact.  His thought processes and communication were not impaired.  His social functioning was grossly intact for basic skills, but he could be irritable and very sensitive at times.  He reported a deterioration in his functioning since approximately the fall of 2007.  He had good math skills.  Post military stressors included financial problems, marital tensions, interpersonal tension, job related tensions, physical problems, and pain.  

He was diagnosed as having PTSD, chronic, moderate, and depressive disorder.  The GAF was 50 for the last 3 to 6 months.  There was reduced reliability and productivity due to mental disorder signs and symptoms.  The Veteran retained residual functional capacity to do simple work activities in a loosely supervised environment where he had minimal contact with peers, supervisors and the public.  The Veteran continued to perform his current work activities in his self-employed lawn business although he was having some deterioration in his ability to perform these job tasks and get along with others.  

In July 2008, the Veteran's ex-wife and two of his adult daughters wrote describing their experiences with the Veteran's symptoms.  For the most part, these statements concerned behaviors observed by them during the period of the Veteran's prior marriage, and during the childhood of his adult daughters, during which time they described anger, physical abuse, inability to keep a job, loaded guns left where the children could access them, and a preoccupation with security.  These, however, are recollections of the Veteran's symptoms prior to the appeal period; for the purposes of rating his disability, symptoms shown during the appeal period are of primary importance.  As to symptoms which could be attributed to the appeal period, the statements also noted that the Veteran was unable to buy groceries, pay utilities or credit card bills, or keep his vehicle maintained.  He did not know how to conduct himself in public, and was obsessed with war, and preoccupied with security issues.  

The Veteran testified before the undersigned Veterans Law Judge in August 2009 that his service-connected PTSD caused him to have nightmares, trouble sleeping, and suicidal thoughts (but no plan).  He also reported having flashbacks, but no hallucinations, to his time served in Vietnam.  He denied trouble with memory, and added that he closed his lawn care business one year earlier as a result of his PTSD symptoms.  See pages 14 and 15 of transcript.  The Veteran also informed the undersigned that he had no hobbies, and just mostly watched television.  

In February 2010, the Veteran was seen for mental health follow-up.  Since his last appointment in August 2009, he had gotten married.  He had moved to Georgia, and complained of problems getting his medications.  He said he felt more depressed and was not sleeping as well because of being without some of his medications.  He had fair memory, and his depression was a little worse.  Anxiety was noted to be adequate, he denied phobias, and suicidal or homicidal ideation.  His speech was normal but he was a bit hyperverbal.  He was cooperative and friendly.  Thought processes were organized and goal directed.  Memory was grossly intact, and judgment and insight were good.  His GAF score was 75.  

A mental health note dated in April 2010 showed that the Veteran was angry about difficulties he was having with his medications.  He said he had been having nightmares since he ran out of Prazosin.  He reported his mood and sleep as good, and said he had gained some weight.  He denied thoughts of suicide or homicide, and the assessment indicated that he was no longer suicidal as he had a lot to live for, including his new wife and daughters.  On mental status examination, he was initially contemptuous but later became friendly.  He was articulate, and his mood was reported as fine, his affect was reactive.  The assessment was that his mood was now stable.  Even though he had been diagnosed with ADHD, the illness was not impairing his job performance at this time in his lawn mowing business.  He was able to take his pills and balance his checkbook without problems.  

An April 2010 suicide risk assessment did not elicit any suicidal ideation.  A depression screen was negative; specifically, he did not have any loss of interest or pleasure in doing things, nor did he feel down, depressed or hopeless.  On a PTSD screen, the Veteran stated he had one symptom, nightmares or intrusive thoughts, but denied that he avoided reminders, was constantly on guard or easily startled, or that he felt numb or detached from others, activities, or his surroundings.  In a May 2010 group therapy session, he was noted to be an active participant in the discussion.  In July 2010, it was noted that he was very much obsessed with reading about war and watching war-related movies and shows.  

On a VA examination in August 2010, it was noted that police had reportedly been called 1.5 years ago because he became too loud at the Macon VA.  He had no legal history, however.  He had been divorced for 10 years, and had remarried in September 2009.  He had four adult children in a warm emotional relationship.  The degree and quality of social relationships was polite and personable.  He had no hobbies.  He also had no suicide attempts, and no history of violence/assaultiveness.  His current functioning was summarized as adequate basic functioning in a PTSD angered individual who avoided fights by not swinging first and by avoiding alcohol and bars.  

On mental status examination, he was clean, neatly groomed, and appropriately dressed.  He had unremarkable psychomotor activity and speech, and was cooperative, friendly, relaxed, and attentive.  He had a normal affect and good mood.  Attention was intact; he was able to do serial 7's and spelling back and forward.  He was fully oriented.  Thought process and content were unremarkable.  He had no delusions.  As to judgment, he understood the outcome of behavior, and that he had a problem.  He was of average intelligence.  Concerning sleep impairment, he had many islands of sleep with nightmares and after four hours of sleep becomes awakened easily.  He had no hallucinations or inappropriate behavior.  He did have obsessive thoughts about Vietnam, and read books and viewed videos, and the military and history channel about every war.  He had not had a panic attack since the mid-1980's.  He had no homicidal or suicidal thoughts; good impulse control; no episodes of violence; and no problem with activities of daily living.  Remote, recent, and immediate memory were normal.  

As to PTSD symptoms, persistent reexperiencing of the traumatic event by recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions; recurrent distressing dreams of the event; physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event were all noted.  Persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; restricted range of affect, e.g., unable to have loving feelings, and sense of foreshortened future were noted.  Persistent symptoms of increased arousal were noted to be difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  Chronic, long term limitations and challenges were symptoms of anger, impulsiveness, emotional coolness, depression and obsessive features.  He was competent, and had no difficulties with drugs or alcoholism and handled his own finances.  

Occupationally, it was noted that he was self-employed in lawn care since 1973; he now worked upon occasion as needed.  He had difficulties with customers.  He was not currently employed or retired, but worked as needed.  He had interpersonal problems.  The diagnoses were PTSD with depressive and ADHD features.  The GAF was 60 over the past year.  The examiner noted that he did not have total occupational and social impairment; that PTSD symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood or school; and that he had no reduced reliability and productivity due to PTSD.  He did have occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD but with generally satisfactory functioning (routine behavior, self-care, and conversation normal).  For example, he had a long history of forgetfulness and he has interpersonal stress which made employment difficult.  He would also be rude to people if he believed they have been rude to him, and he had PTSD related interpersonal issues.  

Later in August 2010, the Veteran was seen in an individual therapy session with his wife.  It was noted that he had brought his wife to the session because he wanted her to better understand PTSD.  The bigger issue that was discussed, however, was the fact that in spite of the Veteran having PTSD, some of his behaviors went beyond just his PTSD, and could just be considered rude.  He tended to be rather abrasive and rude at times, and had been known to curse at his wife in an inappropriate manner.  His wife noted that he managed to control his words when it came to dealing with his daughters, but did not feel a  need to do so with her.  

The Veteran continued to watch moves and read books about war, and it was recommended that he stop doing this, as it kept him very much wrapped up mentally and emotionally with war.  The therapist believed that many of the problems the Veteran had with his PTSD were related to his constant exposure to war images and information.  The Veteran did not perceive this as a problem, and said he was "addicted."  He further observed that the veterans in his therapy group did not watch any of the war shows, and yet were "just as screwed up" as he was; thus, he did not see any benefit to stopping.  He had a euthymic mood, with a mildly irritated affect.  He denied suicidal and homicidal ideation.  He appeared to rationalize his behaviors, blaming them on whatever he needed to justify his continued negative or unwanted behaviors.  

On an outpatient mental health record dated in September 2010, the Veteran reported that his nightmares had returned again.  The content was of someone trying to kill him.  His mood was good.  He was noted to be calm, cooperative and friendly.  Speech was spontaneous, and mood and affect were euthymic.  Thought process was logical, and he denied suicidal and homicidal ideations.  There was no evidence of psychosis, and he was alert, awake, and fully oriented.  The diagnoses were PTSD and depressive disorder.  

A private neuropsychological evaluation was obtained in January 2011.  The examiner opined that the Veteran had PTSD with symptoms of persistent and increased arousal, avoidance of stimuli associated with service related events of trauma, and persistent reexperiencing of the traumatic event.  In his opinion, the Veteran had been 100 percent disabled since May 2005.  The examiner also concluded that the severity of the Veteran's emotional distress was further interfering with his cognitive abilities.  Formal assessment of his cognitive abilities revealed significant decrements in his attention and concentration, psychomotor speed, as well as visual episodic memory.  It was clear that his difficulties with activities of daily living such as employment had been significantly impacted by his decreased cognitive ability.  This interaction between his emotional cognitive impairment was completely disabling and preventing him from maintaining substantially gainful employment.  It was the examiner's opinion that his service-connected illness more likely than not effectively precluded him from securing or engaging in a substantially gainful occupation since May 2005.  All symptoms were considered to be either a direct or indirect artifact of the PTSD and would not have occurred in the absence of the PTSD symptoms.  He diagnosed the Veteran as having PTSD, chronic, with Axis IV stressors noted to be unemployability, social isolation, and marital distress.  His current GAF was 32.  

The examiner noted that the Veteran said his PTSD symptoms were extraordinarily magnified in 1994 when he moved to Colorado Springs, where he was exposed to the sound of guns and helicopters, and he began to relive elements of his Vietnam experience.  He also began to experience a sense of foreshortened future, in addition to having significant suicidal ideation, tearfulness, and hopelessness.  At the time he went to see a psychologist and was diagnosed with ADHD and depression.  He reported significant anxiety and depressive symptoms, and symptoms consistent with PTSD.  He reported feeling he was going to die multiple times, and that when he was very anxious he became disoriented and would withdraw from others, or paradoxically react with agitation or rage.  He had been rageful toward his ex-wife and had physically struck his current wife.  He reported multiple episodes of road rage including following people off the highway to confront them.  He had a concealed weapons permit and carried a pistol.  He reported that he had no energy and was easily fatigued, and his sleep was greatly disrupted.  He reported that his mood was frequently variable with irritability, sadness, and significant emotional distress.  Finally, he commented that he had experienced suicidal ideation, but denied current plan or intent to die.  He had never been hospitalized for psychiatric reasons.  

He had symptoms of PTSD of increased arousal (irritability, hypervigilance, and difficulty concentrating) and numbing (restricted affect and decreased interest in significant activities).  He reported problems with concentration and attention, which led to his subjective experience of memory difficulties.  He indicated that he experienced frequent episodes of forgetfulness or inadequate attention which led to a sense of being broken.  He reported that since 1994, his symptoms had been consistently and progressively worse, but that since 2005 they had remained at a severe level.  

He had been married twice, the first time for 23 years with four daughters.  Currently he lived with his wife and two daughters.  His current level of functioning was characterized by major impairment in multiple areas.  He exhibited severe and chronic levels of anxiety and depressive symptoms associated with PTSD.  He experienced decreased sleep, isolation, anhedonia, and significant fatigue, rage reactions, impatience, and had been physically violent with loved ones and strangers.  His level of violence and impatience was significantly interfering with relationships with his children, past wife, and current wife.  He was socially isolated and had no friends.  

He experienced symptoms of persistent and increased arousal, avoidance of stimuli associated with service related events of trauma, and persistent reexperiencing of the traumatic events of Vietnam.  He exhibited a disabling range of cognitive dysfunction.  Formal assessment of his cognitive abilities revealed significant decrements in his attention and concentration, psychomotor speed, as well as visual episodic memory; clearly his thinking was impaired.  It was clear that his difficulties with activities of daily living such as unemployment and social relationships had been significantly accelerated by his decreased cognitive ability.  The combination of emotional and cognitive difficulties had prevented him from working.  The emotional and cognitive dysfunction had limited his judgment.  

Given the chronicity and severity of the Veteran's dysfunction, the examiner believed that a lower score in the range of 31 to 40 was justified; currently, the GAF score was 32.  Given the length of time he had experienced the symptoms, and chronicity and severity of the disorder, his condition was, within a reasonable degree of medical certainty, permanent.  The examiner's opinion was that this degree of impairment had been present since May 2005.  

The examiner stated that the presence of total functional impairment in both his occupational and social functioning was readily identified by 2005.  He had testified to experiencing road rage which caused him to pull over and threaten strangers.  His level of rage and agitation had led to physical domestic violence with his current wife.  His daughter had reported physical abuse by being beaten with a belt and physically struck with his hands in a July 2008 letter.  He testified that he was obsessed with his personal protection and must carry a gun at all times (2005).  He was isolated socially and reported no close friends (2005).  He reported high levels of suicidal and homicidal ideation on a regular and consistent basis.  His memory function was below the 1st percentile (denoting severe impairment) relative to his peers, and he exhibited significant weakness in terms of attention and concentration, and processing speed (complaints in 2005).  All these combined to create long-term unreliability, unpredictability, and chaos.  His complete and total social impairment had led to complete and total occupational impairment.  

The examiner stated that the last time the Veteran held a consistent level of employment was in 1994 when the family moved to Colorado Springs.  At that time, he began to reexperience elements of his trauma in Vietnam, deteriorated rapidly and everything fell apart.  He testified that he had to close a self-employed lawn care business in 2008 that he had held since 1973 because of a combination of cognitive and emotional regulation difficulties, such as memory loss, inattention, agitation, and severely impaired social functioning.  His daughter reported that since moving to Fort Carson he went through approximately 17 jobs due to his decompensating mental health.  He declared bankruptcy in the mid-90's.  He himself said that he had been terminated from approximately 18 to 20 jobs for reasons related to PTSD, such as inattention, agitation, and depression.  

The examiner stated that the Veteran went from making approximately $134,000 in 1986 to closing his business in 2008.  After losing his own "protected," personal part-time business, he was fired from the majority of the non-protected, personal part-time employed positions due to issues with rage, problems tolerating others, memory dysfunction, and disorganization.  He stated that by 2005 the Veteran was not working with others and was "only" self-employed.  He felt that this proved that since 2005, the Veteran had been completely disabled, and the examiner's opinion was that the symptoms were related to PTSD, which was precluding him from securing or engaging in a substantially gainful occupation.  

On mental status examination, the Veteran arrived to the assessment sessions on time.  He appeared his stated age, eye contact was good, and throughout the 6-hour evaluation, he exhibited animated, gregarious, and verbose behavior.  He used humor often, which at times interfered with his focus and concentration on assessment tests.  He was very concerned about his performance, but was cooperative and appeared to give good effort.  In general, he was alert and oriented to time, place, and person.  Speech was normal in rate, rhythm, and flow.  He was fluent with no signs of word finding difficulty.  Memories were found to be grossly intact.  Thought processes were clear, relevant, and devoid of any hallucinatory or delusional symptomatology.  He had no gross motor impairment.  His performance was consistent throughout the evaluation.  Results of the assessment tests combined with behavioral observations indicated that the assessment results were an adequate representation of his current level of functioning.  Briefly, the Board notes that on all of the tests, the Veteran was only noted to be actually impaired in figure memory tests.  He also had a 75 percent likelihood of clinical impairment in the area of attention/concentration.  Otherwise, most findings were in the average range, with some above average and some below average.  Testing reportedly also showed severe levels of chronic depression and anxiety highly indicative of a PTSD pattern.  His emotional discomfort was so elevated that he had difficulty with activities of daily living and well as employment.  Concerning PTSD, he endorsed current reexperiencing of trauma; intrusive thoughts daily; and notable difficulty dismissing his distressing memories; but did not have heightened startle response.  

For the period from May 24, 2005, through June 29, 2008, a 30 percent evaluation has been in effect.  The relevant evidence attributable to that time includes the November 2005 VA examination report, which resulted in a conclusion that the Veteran had severe symptoms of PTSD, although the estimated GAF was 50, reflective of serious symptoms or impairment.  He was depressed and socially isolated.  He also had problems with his temper.  Similar symptoms were noted in June 2005, when the Veteran reported increased anger and complaints of nightmares.  A GAF score of 50 was noted at that time.  He complained of some memory-related concerns in May 2005, although the GAF was 58 at that time.  

A rating of 50 percent contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The Veteran exhibited symptoms such as disturbances of mood, and difficulty in establishing social relationships during this period.  Taken as a whole, it is the Board's judgment that the listed and non-listed symptoms more closely approximate the criteria for a 50 percent rating.  Accordingly, with the resolution of all reasonable doubt in the Veteran's favor, a 50 percent rating is warranted effective from May 24, 2005, to June 29, 2008.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Next, the Board must consider whether a rating in excess of 50 percent is warranted for all or any part of the appeal period, which extends from May 2005 to the present.  

As can be seen above, the evidence contains significantly different assessments of the level of impairment resulting from the Veteran's symptoms, as well as differing assessments of the actual symptoms.  The GAF scores range from 32 on the January 2011 evaluation to 60 on the August 2010 VA examination, with a GAF of 50 noted on the other two examinations.  As noted above, GAF scores are not determinative of the rating to be assigned, but are one part of the evidence to be weighed.  Here, the GAF score of 32 has very little probative value for the following reason.  When weighing the evidence, the concept of equipoise comes into play when there is an equal balance of positive and negative evidence on a particular point.  Here, the GAF score of 32 does not create such a balance of evidence.  Rather, from a longitudinal review of the medical records, such a GAF score is an outlier, with all other GAF scores higher.  Put differently, the overwhelming preponderance of the medical evidence indicates that the Veteran's functioning is higher than the GAF score of 32 suggests. 

The examinations agree that the Veteran has trouble sleeping, is socially isolated outside of his own family, and irritable, with anger issues.  On all mental status examinations, he was friendly, cooperative, appropriately dressed, with normal thought processes.  All show some problems with concentration, attention, and forgetfulness, although there are significant differences in the degree.  The January 2011 examination found these to constitute significant cognitive deficits, although it must be pointed out that the tests summarized by the examiner show the Veteran to be actually impaired on only memory tests, and on those two, he was noted to be mildly impaired.  Moreover, on the mental status examination at that time, his memory was intact.  In addition, the other examinations showed slight to no memory impairment.    

Although there is some dispute as to the current status of the Veteran's lawn care business, it is not disputed that this was a going concern until sometime during 2008; thus, the January 2011 examiner's assessment that the Veteran was totally disabled and unemployable since 2005 is contradicted by the record, and, as such, without probative value.  In this regard, that examiner seems to be under the impression that earning one's living "only" through self-employment is somehow "protected" employment, rather than competitive employment.  Considering that a small business owner is responsible for, at a bare minimum, providing the actual work product, obtaining supplies, acquiring and maintaining a clientele or customer base, keeping track of the financial aspects of the business, each of which involves different skill sets, self-employment can hardly be considered "protected."  

There is some dispute as to the current state of this business; at his hearing, the Veteran testified, under oath, that he had closed this business down a year earlier, but the VA medical records do not support this.  An April 2010 outpatient mental health treatment record noted that his mental illness was not impairing his job performance "at this time" as he was in the lawn mowing business.  On the August 2010 VA examination, he reported that he was neither employed nor retired, but worked in his lawn care business "as needed."  

As to the listed criteria for a higher, 70 percent rating, the medical evidence throughout the appeal period has not shown obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic spatial disorientation; or neglect of personal appearance and hygiene.  

The evidence shows that in April 2007, the Veteran said he was depressed and thought about suicide all the time, but never had a plan or intent.  At the end of the session, he denied being suicidal or homicidal.  At that time, he indicated that he owned his own lawn business, and, although divorced, he had a good relationship with his four daughters.  On the November 2005 VA examination, he reported occasional suicidal thoughts without plan.  The January 2011 examination notes that the Veteran reported high levels of suicidal and homicidal ideation on a regular and consistent basis.  This is inconsistent, however, with the numerous VA outpatient treatment records and examination reports dated throughout the appeal period, which, except as noted in November 2005 and April 2007, show that the Veteran repeatedly denied suicidal or homicidal ideation.  At his hearing, he testified that when he first sought treatment, he said he was going to be dead in two weeks if something was not done, which he indicated was suicidal to the extent where he felt he could not go on much longer, although he did not have any active plan.  Moreover, there is no indication that the suicidal thoughts, without intent, at that time resulted in any occupational or social impairment.  In this regard, he was noted to be working at his lawn care business at that time, and had a good relationship with his four daughters.  

During the appeal period, the weight of the evidence establishes that the Veteran has not exhibited depression affecting the ability to function independently, appropriately and effectively; despite a diagnosis of depression, symptoms of such severity have not been shown.  

Concerning impaired impulse control, such as unprovoked irritability with periods of violence, the Veteran states that he experiences episodes of road rage which have included physical altercations.  His daughter stated that she was beaten while growing up.  At his hearing, he testified that he had slapped his current wife once, after she had slapped him.  However, in all of the medical reports and examinations, except for the private January 2011 report, the Veteran denied any violent behavior, and he has never been arrested.  When his wife was seen in 2010, she complained of the language he used toward her, but not of any physical violence.  The Board finds these contemporaneous records to be far more probative than the single January 2011 report, and the daughter's statements referred to the years she was growing up, which was prior to the appeal period.  Therefore, the Board finds that the preponderance of the evidence is against a finding that the Veteran experiences episodes of violence, such as to warrant a higher rating.

Concerning the inability to establish and maintain effective relationships, although the Veteran does not identify any friends, he has developed a good relationship with his four adult daughters, and remarried in 2009.  In one medical record, this was described as a "warm" relationship.  He states that he has been unable to hold a job, other than his self-employment, but, on the other hand, he has been able to successfully run a lawn care business, with all the challenges operating a business entails.  Concerning the social isolation and separation from family noted in November 2005, this has not affected his occupational functioning, to an extent contemplated by a 70 percent rating.  In this regard, his daily activities as reported in June 2008 show that he worked regularly, despite his lack of social interaction.  When evaluating the level of disability from a mental disorder, the extent of social impairment will be considered, but a rating will not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The evidence does not show other, non-listed symptoms of the severity contemplated by a 70 percent rating.  He states that he has memory problems, but his memory has, in general, been grossly normal.  He stated that he forgets to mow lawns, which has caused him to lose business, but in reviewing the multiple medical records generated over the past six years, the Board does not find this to be credible.  For one thing, the Veteran does not miss his medical appointments, nor does he act in any way forgetful in connection with his treatment.  He is a proactive patient, providing prompt feedback concerning the efficacy of his numerous medications, as well as reporting his symptoms.  Moreover, it appears that the reference to forgetting to mow a lawn was referring to one particular instance, not a recurring problem.  In any event, decreased reliability is contemplated for by a 50 percent rating.  His daughter stated that the Veteran was unable to buy groceries, pay utilities or credit card bills, or keep his vehicle maintained, but the VA medical records show that the Veteran has been able to perform the activities of daily living, and did not have any problems managing his funds.  No medical professional has suggested that the Veteran cannot handle everyday tasks.

In sum, the Board finds that the VA treatment records and examination reports are more probative and credible than the January 2011 private evaluation report, which contains significant inconsistencies in comparison with the contemporaneous VA records.  In addition, there are some internal inconsistencies, such as in the degree of memory impairment.  Moreover, the Board finds that because the examiner explicitly stated, on several occasions, that the symptoms had been present to the stated degree from 2005, the examination findings do not reflect an increase in severity, but rather, a different view of the level of severity of the disability.  Hence, a staged rating based on that examination is not warranted.  The record establishes that the Veteran's symptoms most closely approximate the criteria for a 50 percent rating, with occupational and social impairment with reduced reliability and productivity due to psychiatric symptoms.  

Additionally, referral for extraschedular consideration is not appropriate, because the schedular criteria are explicitly based on social and industrial impairment resulting from symptoms which, if not listed, are comparable in the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, supra.  Moreover, all of the Veteran's symptomatology has been considered in the grant of the 50 percent rating.  Therefore, the rating criteria are adequate, and extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  Thus, the Veteran is entitled to a 50 percent rating, but no higher, for the entire appeal period, beginning May 24, 2005.  


ORDER

An evaluation of 50 percent for PTSD for the period from May 24, 2005, through June 29, 2008, is granted, subject to the laws and regulations governing payment of monetary benefits.

An evaluation in excess of 50 percent for PTSD for any time during the appeal period beginning May 24, 2005 is denied..



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


